POWER OF ATTORNEY We, the undersigned Trustees of Eaton Vance Floating-Rate Income Trust Eaton Vance Senior Floating-Rate Trust each a Massachusetts business trust (the “Trusts”), (do hereby severally constitute and appoint Thomas E. Faust, Jr., Barbara E. Campbell, Deidre Walsh and Maureen A. Gemma), or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts, in respect of shares of beneficial interest and other documents and papers relating thereto: IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/Scott H. Page Scott H. Page President and Chief Executive Officer March 14, 2011 /s/Barbara E. Campbell Barbara E. Campbell Treasurer (and Principal Financial and Accounting Officer) March 14, 2011 /s/Thomas E. Faust Jr. Thomas E. Faust Jr. Trustee March 14, 2011 /s/Benjamin C. Esty Benjamin C. Esty Trustee March 14, 2011 /s/Allen R. Freedman Allen R. Freedman Trustee March 14, 2011 /s/William H. Park William H. Park Trustee March 14, 2011 /s/Ronald A. Pearlman Ronald A. Pearlman Trustee March 14, 2011 /s/Helen Frame Peters Helen Frame Peters Trustee March 14, 2011 /s/Lynn A. Stout Lynn A. Stout Trustee March 14, 2011 /s/Ralph F. Verni Ralph F. Verni Trustee March 14, 2011
